        Case 1:20-cv-02448-CCC-MA Document 18 Filed 04/27/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH BRANCH,                              :   CIVIL ACTION NO. 1:20-CV-2448
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
              v.                           :
                                           :
DEPARTMENT OF CORRECTIONS,                 :
PREA ALLEGATIONS, BUREAU OF                :
TREATMENT SERVICES and                     :
MEDICAL DEPARTMENT,                        :
                                           :
                    Defendants             :

                                       ORDER

        AND NOW, this 27th day of April, 2021, upon consideration of the complaint

and in accordance with the memorandum of the same date, it is hereby ORDERED

that:

        1.    The complaint (Doc. 1) is DISMISSED without prejudice.

        2.    Defendants Department of Corrections, PREA Allegations, the Bureau
              of Treatment Services, and the Medical Department are DISMISSED
              WITH PREJUDICE.

        3.    Plaintiff is granted leave to file an amended complaint consistent with
              the court’s memorandum of this date within 21 days from the date of
              this order.

        4.    In the absence of a timely filed amended complaint, the above-
              captioned action shall be dismissed.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
